ELLISON, J.
This is an action on a policy of fire insurance. The judgment in the trial court was for the plaintiff.
It appears that the subject of insurance was personal property and that plaintiff described himself in his application as the absolute owner, and that the policy contained a provision stating that if he was not the absolute and unconditional owner the policy should be void. That there was a chattel mortgage on the property which the agent of the company who effected the insurance and issued the policy knew at the time. In point of fact, the plaintiff signed the application in blank and the agent himself filled it out stating plaintiff to be the absolute owner when he knew to the contrary; that is, he knew of the mortgage. Besides authorities cited in plaintiff’s brief, the recent case of Ross v. Ins. Co., 97 Mo. App. 79, practically disposes of this case in plaintiff’s favor.
The judgment is affirmed.
All concur.